CONGER, District Judge.
The attorneys for the parties herein, having requested a re-argumentof this matter, and I, having granted it, they appeared before me today and submitted a stipulation which I accepted. Upon a review of the testimony taken before the learned referee and after listening to the argument of the two attorneys and after reading the stipulation, I am satisfied that the bankrupt should receive his discharge.
The report of the Referee heretofore made recommending discharge, is hereby confirmed.